Citation Nr: 1500008	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) (formerly evaluated as adjustment disorder with anxiety under Diagnostic Code 9440-9413).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1956 to September 1967 in the United States Army.  His awards and decorations include the Army Commendation Medal with "V" device, the Combat Infantryman Badge, two Overseas Service Bars, the Vietnam Campaign Medal, the Vietnam Service Medal, and the National Defense Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO granted service connection for adjustment disorder with anxiety.  During the pendency of the appeal, a September 2009 statement of the case (SOC) increased the disability rating to 30 percent, effective December 12, 2008.  By a subsequent rating decision in June 2010, adjustment disorder with anxiety was recharacterized as PTSD.  The 30 percent rating for the psychiatric disorder was confirmed and continued, effective from December 12, 2008.  While the case was on appeal, a June 2012 rating decision awarded a temporary total evaluation for PTSD for the period of January 17, 2012 to February 29, 2012, due to hospitalization for treatment, see 38 C.F.R. § 4.29 (2014), and reinstated the 30 percent rating at the end of that period.

In light of the fact that the Veteran contested the initial evaluations of his disability, the Board has styled the issue of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the Virtual VA file reveals VA treatment records from November 2008 to May 2012 and a February 2012 VA discharge summary.  VBMS contains an August 2014 Statement in Support of Claim and a November 2014 informal hearing presentation that have been reviewed by the Board.  The remaining documents are either duplicative or irrelevant to the issue on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


The Veteran was last provided a VA examination with his current claim in February 2010, more than four years ago.  A January 2012 hospitalization of the Veteran suggests that the Veteran's PTSD is worse than the most recent VA examination.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that more contemporaneous medical findings are needed to evaluate the current severity and manifestations of the Veteran's PTSD.

The Veteran reported that he is currently receiving treatment at the Batavia VA Medical Center (VAMC).  Review of the record shows that there are no VA treatment records dated after May 2012.  Any VA treatment records dated after May 2012 should be obtained. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the VA Western New York Healthcare System dated since May 2012 and associate them with the Veteran's claims file.

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected PTSD.  The electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, the examiner should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




